El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En este caso resolvimos los errores que alegó el ape-lante contra la sentencia apelada y la confirmamos (34 D.P.R. 331). Después, el apelante nos lia presentado una moción para que reconsideremos nuestra sentencia, en la que no impugna los fundamentos que tuvimos para ella pero alega por primera vez que la sentencia de la corte inferior es nula porque declara al acusado culpable del de-lito imputádole sin especificar el delito, y cita los casos de El Pueblo v. Campos, 17 D.P.R. 1190; El Pueblo v. Fernández, 19 D.P.R. 114; El Pueblo v. Seda, El Pueblo v. Trinidad y El Pueblo v. De Jesús, que resolvimos el 28 de abril el primero, (34 D.P.R. 207) y el 15 de junio los dos últimos del año 1925.
Cierto es que la sentencia apelada no especifica como debiera el delito por el cual fué declarado culpable el acu-sado pero como en el récord consta que fué acusado por el delito' de adulteración de leche y que por ese delito fué ce-lebrado el juicio, estamos en condiciones de corregir la sen-tencia de la corte inferior y debemos corregirla, según he-mos declarado en los casos de El Pueblo v. Trinidad, 24 D.P.R. 886, y de El Pueblo v. Alvarez, 21 D.P.R. 86, y con tal fin dejaremos sin efecto nuestra sentencia de 5 de ju-nio último y dictaremos otra modificando la sentencia de la corte inferior en el sentido de que el acusado fué conde-nado por el delito de tener para la venta leche de vaca adulterada, y así modificada la confirmaremos.